Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed March 25, 2021, claims 1, 5, 10, 14, and 17 are amended. 

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

Applicant amendments to claims 1, 10 and 17 changes the scope of the claims, by adding the following limitation, in lines 6-8, "information identifying a quantity of pieces of power control information pieces carried in the first message, wherein each piece of independent power control information corresponds to one beam or one beam set”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Jeong  (US Pub No.: 2015/0215873 –para. 0018, Fig. 1-2, para. 44-51, “The first mobile terminal includes a receiver configured to receive from a base station, a power control variable determined based on an interference value for a first reception beam used for reception of an uplink signal of the first mobile terminal among multiple reception beams of the base station and neighboring reception beam allocation information indicating whether to use other reception beams different from the first reception beam among the multiple reception beams for reception of the uplink signal, a controller configured to determine an uplink transmission power value based on the received power control variable and the received neighboring reception beam allocation information, and a transmitter configured to transmit the uplink signal to the base station by using the determined uplink transmission power value.”) and Jeong (US Pub. No.:2014/0315594 – Fig.2, Paras. 0042-0056, “the base station 200 measure NI for each reception beam thereof in step 210. The base station 200 determine the NI value of each reception beam in a similar manner to processes of measuring the NI in the conventional base station, the base station 200  measure an amount of interference of neighboring cells which is received in an area in which a signal cannot be received, with respect to each reception beam, so as to measure the NI of each of 

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 6 paragraph 4, filed March 25, 2021, with respect to claims 1-20 have been fully considered and are not persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-20 have been maintained. See below.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 has been amended to recite, “information identifying a quantity of power control information pieces carried in the first message, wherein each piece of independent power control information corresponds to one beam or one beam set;” (step A) in lines 6-7.  It is unclear what is meant by the term " a quantity of power control information pieces carried in the first message ". 

The claim further recites, “wherein each piece of independent power control information corresponds to one beam or one beam set”, lines 7-8 (step B), in view of step A, identifying a quantity of … pieces, interpreted as “a number” of pieces, for example 1…2…3…, however in view of step B, wherein each piece … corresponds to one beam or wherein each piece … corresponds to one beam set, it is unclear how a quantity of…piece corresponds to “one beam” or “one beam set”.

Examine Note: Per Instant specification, para. 0082:” After receiving and processing the power control information, sent by the another base station, corresponding to a beam and/or beam set, the base station sends at least one piece of power control information to the terminal by using the first message. In this case, the first message sent by the base station may include power control information of the base station, and may also include power control information of another base station. Alternatively, the base station may send a plurality of first messages at different time points, and deliver power control information for a plurality of beams and/or beam sets of the terminal to the terminal, provided that the terminal can identify the power control information for different beams and/or beam sets.” The above definition/detail needs to be included in the claim language to make the claim clear.

Claims 10 and 17 are also rejected for the same reason as set forth above for claim 1.

Claims 2-9, 11-16, and 18-20 are also rejected, since they are dependent on the rejected base independent claims 1, 10, and 17, respectfully, as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.



/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469